141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Robert Sam RAISCH, Jr., Appellant.
No. 97-3250SD.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 10, 1998Filed:  Feb. 20, 1998

Appeal from the United States District Court for the District of South Dakota.
Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
PER CURIAM.


1
Robert Sam Raisch, Jr. appeals his conviction and sentence for assaulting a federal officer.  Raisch contends his due process rights were violated because the district court failed to inform him of the possible application of a sentencing enhancement until shortly before trial.  Raisch also raises several contentions about the instructions, the handling of discovery, and the admissibility of evidence offered by Raisch.  Finally, Raisch challenges the district court's enhancement of his sentence for physical contact with the arresting law enforcement officers.  After careful review of the record, we conclude Raisch's due process argument was mooted by the sentence he received and the district court correctly resolved Raisch's remaining claims.  We are satisfied that no error of law appears, and the district court did not misapply the sentencing guidelines.  We affirm Raisch's conviction and sentence.  See 8th Cir.  R. 47B.



*
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation